Exhibit 10.1

Zilog, Inc.

Severance Pay Plan

WHEREAS, the Board of Directors (the "Board") of Zilog, Inc. (the "Company") has
determined that it is in the best interests of the Company and its stockholders
to provide certain benefits to the Company's full-time employees based in the
United States in the event their employment is terminated by the Company for any
reason other than Cause (defined below) or Disability (defined below) or they
resign for Good Reason (defined below) following a Change in Control (defined
below),

NOW, THEREFORE, the Board had adopted this Severance Pay Plan (this "Plan"),
effective as of the Effective Date (as defined below). The purpose of this Plan
is to retain full-time employees in the United States by providing severance
protection designed to bridge the gap in their earnings while they are between
jobs and to counteract the need for such employees to seek new employment and
leave the Company because of their loss of employment concerns stemming from a
possible Change in Control.

Article I

Definitions and Interpretations

Section 1.01. Definitions. Capitalized terms used in this Plan shall have the
following respective meanings, except as otherwise provided or as the context
shall otherwise require:

"Applicable Multiplier" has the meaning specified in Section 2.02(a).

"Base Salary" has the meaning specified in Section 2.02(a).

"Benefit Commencement Date" has the meaning specified in Section 4.05

"Benefit Plan" means any employee benefit plan (including any employee benefit
plan within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974), program, arrangement or practice maintained, sponsored or
provided by the Company or any Subsidiary, including those relating to bonuses,
incentive compensation, retirement benefits, stock options, stock ownership or
stock awards, healthcare and medical benefits, disability benefits, death
benefits, disability, life, accident and travel insurance, sick leave, vacation
pay or termination pay, as amended, or any successor to any of such plans.

"Benefit Service" means, with respect to any Participant, the number of years
such Participant has been a full-time employee of the Company or any Subsidiary
as of his or

--------------------------------------------------------------------------------

her Termination Date; provided, however, that any fractional year of Benefit
Service shall be rounded up or down, as the case may be, to the next full year
of Benefit Service and provided, further, if any Participant has been a
full-time employee of the Company or any Subsidiary for less than one year as of
his or her Termination Date, than for purposes of this Agreement such
Participant shall be deemed to have been employed for one year.

"Board" has the meaning specified in the opening paragraph of this Plan.

"Cause" means one or more of the following: (i) Participant's failure to
reasonably and substantially perform his employment duties or to observe Company
policies in all material respects; (ii) Participant's willful misconduct or
gross negligence which materially injures the Company; or (iii) Participant's
conviction or plea of nolo contendere to a felony or other serious crime
involving moral turpitude. In all of the foregoing cases, the Company shall
provide written notice to Participant indicating in reasonable detail the event
or circumstances that constitute Cause under this Plan, and, if such breach or
failure is reasonably susceptible to cure, the Company will provide Participant
with thirty days to cure such breach or failure prior to termination for Cause.

"Change in Control" means the first to occur after the date of this agreement of
the following:

(a) dissolution, liquidation or a sale of 80% or more of the assets of the
Company;

(b) the consummation of a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation or other
entity, other than a merger or consolidation that results in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 50% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation;

(c) the acquisition by any person, entity or group within the meaning of Section
13(d) or 14(d) of the Securities Exchange Act of 1934, or any comparable
successor provisions (excluding any employee benefit plan, or related trust,
sponsored or maintained by the Company or any affiliate of the Company) of the
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, or comparable successor rule) of securities of
the Company representing at least 50% of the combined voting power entitled to
vote in the election of directors; or

(d) the time, during any twenty-four month period, at which individuals who,
immediately following the Effective Date, constitute the Board (the "Incumbent

- 2 -

--------------------------------------------------------------------------------

Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director at any time following
the Effective Date whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.

"COBRA" means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended. Reference in this Plan to COBRA shall be deemed to include any
amendments or successor provisions to COBRA and any regulations thereunder.

"Code" means the Internal Revenue Code of 1986, as amended. Reference in this
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.

"Company" means Zilog, Inc., a Delaware corporation, and any Successor.

"Compensation Committee" means the Compensation Committee of the Board.

"Disability" means any illness, disability or other incapacity that renders
Participant physically or mentally unable regularly to perform his duties
hereunder for a period in excess or sixty (60) consecutive days or more than
ninety (90) days in any consecutive twelve (12) month period. The Board shall
make a good faith determination of whether Participant is physically or mentally
unable to regularly perform his duties, subject to its review and consideration
of any physical and/or mental health information provided to it by Participant
as determined by a physician reasonably acceptable to the Company.

"Effective Date" means July 23, 2008.

"Good Reason" shall be deemed to exist if, without the Participant's approval
(i) the Company or its successor materially reduces (by at least ten percent of
either the Participant's (A) total base salary plus bonus opportunity or (B) ten
percent of base salary) Participant's overall compensation, including annual
base salary and bonus opportunity or (ii) Participant's principal place of
employment is moved more than 50 miles from its location on the date of this
Plan. Within 60 days of becoming aware of an event or circumstances that
constitutes Good Reason under this Plan, Participant shall provide written
notice, describing such event or circumstances in reasonable detail, to Company
and Participant will provide the Company with thirty days to cure such
diminution prior to termination for Good Reason.

"Participants" means all full-time employees of the Company who are based in the
United States; provided, however, that except as the Compensation Committee may
otherwise provide in writing, any individual who is not paid through the
Company's

- 3 -

--------------------------------------------------------------------------------

payroll system, or who is classified by the Company for purposes of this Plan as
an independent contractor (or some other non-common law employee category),
shall not be a "Participant" under this Plan, notwithstanding such individual's
subsequent or retroactive (i) payment through the Company's payroll system or
(ii) classification or reclassification for tax or other purposes.

"Plan" means this Severance Pay Plan, as amended, supplemented or modified from
time to time in accordance with its terms.

"Protection Period" means the period beginning on the occurrence of a Change in
Control and ending on the last day of the twelfth month following such Change in
Control

"Release" has the meaning specified in Section 4.05.

"Severance Amount" has the meaning specified in Section 2.02(a)(i).

"Subsidiary" means any corporation, limited partnership, general partnership,
limited liability company or other form of entity a majority of any class of
voting stock or other voting rights of which is owned, directly or indirectly,
by Zilog, Inc.

"Successor" means a successor to all or substantially all of the business,
operations or assets of the Company (whether direct or indirect, by purchase,
merger, consolidation or otherwise).

"Termination Date" means, with respect to any Participant, the termination date
specified in the Termination Notice delivered by such Participant to the Company
in accordance with Section 2.05 or the actual date of termination of such
Participant's employment by the Company for any reason other than Cause or
Disability.

"Termination Notice" means, with respect to any Participant, a notice from such
Participant to the Company purporting to terminate such Participant's employment
for Good Reason in accordance with Section 2.05.

Section 1.02. Interpretation. In this Plan, unless a clear contrary intention
appears, (a) the words "herein," "hereof" and "hereunder" and other words of
similar import refer to this Plan as a whole and not to any particular Article,
Section or other subdivision, (b) reference to any Article or Section, means
such Article or Section hereof and (c) the words "including" (and with
correlative meaning "include") means including, without limiting the generality
of any description preceding such term. The Article and Section headings herein
are for convenience only and shall not affect the construction hereof.

- 4 -

--------------------------------------------------------------------------------

Article II

Eligibility and Benefits

Section 2.01. Eligible Employees. This Plan is only for the benefit of
Participants, and no other employees or personnel shall be eligible to
participate in this Plan or to receive any rights or benefits hereunder.

Section 2.02. Description of Benefits. (a) Subject to Sections 2.03 and 2.05,
each Participant shall be entitled to receive the benefits described below if a
Change in Control occurs after the Effective Date and if, during the Protection
Period, either such Participant terminates his or her employment for Good Reason
in accordance with Section 2.05 or the Company terminates such Participant's
employment for any reason other than Cause or Disability:

(i) the Company shall pay to such Participant, in accordance with the provisions
of Section 4.05, a lump sum cash payment equal to such Participant's Base Salary
multiplied by such Participant's Applicable Multiplier (the "Severance Amount");
provided, however, that in no event shall the Severance Amount of any
Participant exceed 50% of his or her Base Salary; and

(ii) for a period of six months following such Participant's Termination Date,
the Company shall provide to each such Participant (and any qualified
beneficiary of such Participant) all benefits under the Company's medical and
dental insurance plans (excluding any life or disability); provided, however,
that the benefits provided under this clause (ii) shall only be available to
such Participant if such Participant (or his or her qualified beneficiaries)
makes a timely COBRA election on or after such Participant's Termination Date to
continue coverage under such medical and dental insurance plans.

For purposes of this Plan, "Base Salary" means, with respect to any Participant,
the greater of (A) such Participant's annual base salary immediately prior to
the date on which a Change in Control occurs and (B) such Participant's annual
Base Salary as of the actual date of such Participant's termination by the
Company for any reason other than Cause or Disability. Base salary means regular
basic cash remuneration payable to a Participant for services rendered to the
Company before deductions for taxes and other items withheld, but not including
items such as bonuses, incentive compensation, stock options, restricted stock,
perquisites, allowances, per diem payments, fringe benefits, special pay, awards
or commissions. However, base salary shall include regular basic cash
remuneration that is contributed by a Participant to a qualified retirement
plan, nonqualified deferred compensation plan or similar plan sponsored by the
Company but it shall not include earnings on those amounts. For purposes of this
Plan, "Applicable Multiplier" means, with respect to any Participant, such
Participant's years of Benefit Service as of the earlier of (x) the date on
which an event occurs that results in such Participant terminating his or her
employment for Good Reason and (y) the actual date of such Participant's
termination by the Company for any reason other than Cause or Disability
(provided that any Participant shall be entitled to at least one year's worth of
Benefit Service even if that Participant has been employed for less than a year)
times a fraction having a numerator of two and a denominator of 52.

- 5 -

--------------------------------------------------------------------------------



(b) Notwithstanding anything to the contrary contained in this Plan, the
benefits made available under this Plan to Participants expressly exclude
outplacement services and financial counseling.

(c) In addition to any benefits paid pursuant to Section 2.02(a), each
Participant shall be entitled to receive a lump sum payment in cash, paid in
accordance with applicable law, as soon as practicable but no later than 10 days
after the Termination Date, in an amount equal to all unused vacation time
accrued by such Participant as of such Participant's Termination Date under the
Company's vacation policy, plus all accrued but unpaid compensation earned by
such Participant as of such Participant's Termination Date.

Section 2.03. Additional Provisions Relating to Benefits under Sections 2.02.
(a) Notwithstanding anything to the contrary contained in this Plan, the
Company's obligation to continue the benefits described in Section 2.02(a)(ii)
for any Participant shall cease if and when such Participant becomes employed,
on a full-time basis, by a third-party which provides such Participant with
substantially similar benefits or otherwise when such Participant ceases to be
eligible to continue group health plan coverage under COBRA.

(b) Notwithstanding anything to the contrary contained in this Plan, the amount
of the Severance Amount payable to any Participant under this Plan shall be
reduced, dollar for dollar, by the aggregate amount of all separation, severance
or termination payments paid or payable to such Participant under (i) any
Benefit Plan (other than this Plan), including the Company's Key Employee
Protection Plan, (ii) any agreement between such Participant and the Company or
(iii) any applicable law, statute, rule, regulation, order or decree (or other
pronouncement having the effect of law) of any nation or governmental authority,
including the Worker Adjustment and Retraining Notification Act.

Section 2.04. Cost of Plan; Plan Unfunded; Participant's Rights Unsecured. The
entire cost of this Plan shall be borne by the Company, and no contributions
shall be required of the Participants. The Company shall not be required to
establish any special or separate fund or make any other segregation of funds or
assets to assure the payment of any benefit hereunder. The right of any
Participant to receive the benefits provided for herein shall be an unsecured
claim against the general assets of the Company.

Section 2.05. Termination Notices from Participants. For purposes of this Plan,
in order for any Participant to terminate his or her employment for Good Reason,
such Participant must give a written notice of termination to the Company, which
notice shall be in writing and signed by such Participant, shall be dated the
date it is given to the Company, shall specify the termination date, shall state
that the termination is for a Good Reason and shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for such Good
Reason. Any Termination Notice given by a Participant that is not in compliance,
in all material respects, with the foregoing requirements shall be invalid and
ineffective for purposes of this Plan. If the Company receives from any
Participant a Termination Notice that it believes is invalid and ineffective as
aforesaid, it shall promptly notify such Participant of such belief and the
reasons therefor.

- 6 -

--------------------------------------------------------------------------------



Section 2.06 409A. Notwithstanding any provision to the contrary in this Plan,
no payment or distribution under this Plan which constitutes an item of deferred
compensation under Section 409A of the Code and becomes payable by reason of the
Participant's termination of employment will be made to the Participant unless
the Participant's termination of employment constitutes a "separation from
service" (as such term is defined in Treasury Regulations issued under Section
409A of the Code). In addition, no such payment or distribution will be made to
the Participant prior to the earlier of (i) the expiration of the six (6)-month
period measured from the date of the Participant's "separation from service" (as
such term is defined in Treasury Regulations issued under Section 409A of the
Code) or (ii) the date of the Participant's death, if the Participant is deemed
at the time of such separation from service to be a "key employee" within the
meaning of that term under Section 416(i) of the Code and to the extent such
delayed commencement is otherwise required in order to avoid a prohibited
distribution under Section 409A(a)(2) of the Code. All payments and benefits
which had been delayed pursuant to the immediately preceding sentence shall be
paid to the Participant in a lump sum upon expiration of such six-month period
(or if earlier upon the Participant's death). It is intended that this Plan
shall comply with the provisions of Section 409A of the Code and the Treasury
Regulations relating thereto so as not to subject the Participant to the payment
of additional taxes and interest under Section 409A of the Code. In furtherance
of this intent, this Plan shall be interpreted, operated, and administered in a
manner consistent with these intentions.

Article III

Claims Procedure and Dispute Resolution

Section 3.01. Claims for Benefits. Any claim relating to benefits under this
Plan shall be submitted in writing to the Compensation Committee in such manner
as it may direct. If the Compensation Committee determines that any claimant is
not entitled to receive all or part of the benefits claimed, it will mail or
deliver written notice to such claimant of (a) its determination and the reasons
therefor, with appropriate references to pertinent Plan provisions, and (b) the
procedure for review of its determination. Such notice shall, if appropriate,
also explain how a claimant may perfect the claim and why submission of
additional information is necessary to do so. Such notice shall be provided
within 90 days after submission of the claim. If the claimant does not receive
notice of a decision within such 90-day period, the claimant's claim shall be
deemed denied.

Section 3.02. Administrative Appeal. An applicant for benefits whose claim has
been denied in whole or in part, or the duly authorized representative of such
claimant, may, within 60 days after receipt of written notice of such denial (or
after the claim is deemed denied), request a review thereof and submit to the
Compensation Committee in writing such additional information as the claimant
desires. A claimant who submits a claim for review shall have a reasonable
opportunity to submit issues and comments in writing and to review pertinent
documents. The Compensation Committee will then render its final decision with
the specific reasons therefore (including references to pertinent Plan
provisions) and notify the claimant in writing of such decision within 60 days
after the submission of such request for review. If the

- 7 -

--------------------------------------------------------------------------------



claimant does not receive notice of such decision within such 60-day period, the
claim for review shall be deemed denied.

Section 3.03. Negotiation. Subject to Section 3.05, in case a dispute or
controversy shall arise between any Participant (or any person claiming by,
through or under any Participant) and the Company (including the Compensation
Committee) relating to or arising out of this Plan or a benefit claim for which
a final administrative appeal has been denied (or deemed denied) pursuant to
Section 3.02, either disputant may give written notice to the other disputant
("Dispute Notice") that it wishes to resolve such dispute or controversy by
negotiations, in which event the disputants shall attempt in good faith to
negotiate a resolution of such dispute or controversy. If the dispute or
controversy is not so resolved within 30 days after the effective date of the
Dispute Notice, subject to Section 3.05, either disputant may initiate
arbitration of the matter as provided in Section 3.04. All negotiations pursuant
to this Section 3.03 shall be held at the Company's principal offices in San
Jose, California (or such other place as the disputants shall mutually agree)
and shall be treated as compromise and settlement negotiations for the purposes
of the federal and state rules of evidence and procedure.



Section 3.04. Arbitration. Subject to Section 3.05, any dispute or controversy
(a) which arises out of or relates to this Plan or a benefit claim for which a
final administrative appeal has been denied (or deemed denied) pursuant to
Section 3.02 and (b) which has not been resolved by negotiations in accordance
with Section 3.03 within 30 days of the effective date of the Dispute Notice
shall, upon the request of either disputant, be finally settled by arbitration
conducted expeditiously in accordance with the labor arbitration rules of the
American Arbitration Association. The arbitrator shall not be empowered to award
damages in excess of compensatory damages and each disputant shall be deemed to
have irrevocably waived any damages in excess of compensatory damages. The
arbitrator's decision shall be final and legally binding on the disputants and
their successors and assigns. The fees and expenses of the arbitrator shall be
borne solely by the prevailing disputant or, in the event there is no clear
prevailing disputant, as the arbitrator deems appropriate. All arbitration
conferences and hearings shall be held in San Jose, California.

Section 3.05. Exclusivity, etc. The dispute resolution procedures set forth in
Sections 3.03 and 3.04 shall not apply to any matter which, by the express
provisions of this Plan, is to be finally determined by the Compensation
Committee unless and until the Compensation Committee issues its decision in
accordance with Sections 3.01 and 3.02. Any such determination by the
Compensation Committee shall be final and may not be overturned unless such
determination is found to be arbitrary and capricious or an abuse of discretion.
No legal action may be brought with respect to this Plan except for the purpose
of specifically enforcing the provisions of this Article III or for the purpose
of enforcing any arbitration award made pursuant to Section 3.04.

- 8 -

--------------------------------------------------------------------------------

Article IV

Miscellaneous Provisions

Section 4.01. Cumulative Benefits. Except as provided in Section 2.03(b), the
rights and benefits provided to any Participant under this Plan are cumulative
of, and are in addition to, all of the other rights and benefits provided to
such Participant under any Benefit Plan or any agreement between such
Participant and the Company.

Section 4.02. No Mitigation. No Participant shall be required to mitigate the
amount of any payment provided for in this Plan by seeking or accepting other
employment following a termination of his or her employment with the Company or
otherwise. Except as otherwise provided in Section 2.03(a), the amount of any
payment provided for in this Plan shall not be reduced by any compensation or
benefit earned by a Participant as the result of employment by another employer
or by retirement benefits.

Section 4.03. Amendment and Termination. The Board shall be entitled to amend or
terminate this Plan at any time and for any reason; provided, however, that the
Plan may not be amended or terminated during the Protection Period if such
amendment would in any manner be adverse to the interests of any Participant
without the consent of the affected Participant, except that, notwithstanding
the foregoing, the Board may amend the Plan at any time and in any manner
necessary to comply with applicable law, including, but not limited to Section
409A of the Code. If any Participant shall become entitled to benefits under
this Plan during the term of this Plan, then, notwithstanding the termination or
amendment of this Plan, the benefits payable hereunder to such Participant shall
be paid in full.

Section 4.04. Administration. (a) The Compensation Committee is, as respects the
rights and obligations of all parties with an interest in this Plan, given the
powers, rights and duties specifically stated elsewhere in this Plan and, in
addition, is given full power and final discretionary authority to:

(i) make determinations with respect to the administration of this Plan,
construe and interpret its provisions, take all other actions deemed necessary
or advisable for the proper administration of this Plan and determine all
questions arising under this Plan, including the power to determine the rights
or eligibility of Participants and any other persons, and the amounts of their
benefits under this Plan, and to remedy ambiguities, inconsistencies or
omissions;

(ii) adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of this Plan;

(iii) enforce this Plan in accordance with its terms and in accordance with any
rules of procedure and regulations adopted by the Compensation Committee
pursuant to clause (ii) above; and

- 9 -

--------------------------------------------------------------------------------

(iv) employ agents, attorneys, accountants or other persons (who also may be
employed by the Company), and allocate, delegate or reallocate to them such
powers, rights and duties as the Compensation Committee may consider necessary
or advisable to properly carry out the administration of this Plan; provided,
however, that such allocation or delegation and the acceptance thereof by such
agents, attorneys, accountants or other persons are in writing.

(b) Subject to applicable law, any determination, construction or interpretation
of the provisions of this Plan, and any decision on any matter within the
discretion of the Compensation Committee, that is made by the Compensation
Committee in good faith shall be binding on all persons. In case of any claim
that the Compensation Committee (or any member thereof) did not act in good
faith, the burden of proof shall rest with the person or entity claiming the
absence of good faith.

(c) The members of the Compensation Committee shall receive no additional
compensation for their services relating to this Plan. Any expenses properly
incurred by the Compensation Committee incident to this Plan, including the cost
of any bond required by applicable law, shall be paid by the Company.

(d) The Company shall indemnify and hold harmless each member of the
Compensation Committee against any and all expenses and liabilities arising out
of his or her administrative functions or fiduciary responsibilities, including
any expenses and liabilities that are caused by or result from an act or
omission of such member acting in good faith in the performance of such
functions or responsibilities. Expenses against which such member shall be
indemnified hereunder shall include, without limitation, the amounts of any
settlement or judgment, costs, counsel fees and related charges reasonably
incurred in connection with a claim asserted or a proceeding brought or
settlement thereof.

Section 4.05. Release of Claims. Subject to the provisions of Section 5.06
hereof, no Participant who incurs a Severance during the Change in Control
Protection Period shall be eligible to receive any payments or other benefits
under the Plan (other than payments under Section 2.02(c) hereof) unless, within
forty-five (45) days following such Participant's Termination Date, he or she
first executes an agreement (a "Release"), to be prepared by the Company, in
which he or she releases the Company and its successors, assigns, divisions,
subsidiaries, representatives, agents, officers, directors, stockholders and
employees from any claims, demands and causes of action relating to all claims
or liabilities of any kind (including any statutory claims under local or
federal law) relating to his or her employment with the Company or a subsidiary
thereof and the termination of the Employee's employment, and such Release
becomes effective and has not been revoked by the employee by the fifty-fifth
(55th) day following the date of termination. Provided that the Participant
executes the Release in accordance with the requirements of this Section 5.06,
any payments or other benefits under the Plan shall commence (the "Benefit
Commencement Date") on or before the sixtieth (60th) business day following the
Termination Date; all payments or benefits accrued during the period between the
Termination Date and Benefit Commencement Date shall be provided in full on the
Benefit Commencement Date. If the Participant does not execute and return such
Release such

- 10 -

--------------------------------------------------------------------------------



that it does not become effective within the aforesaid period, the Participant
shall cease to be entitled to any payments or benefits under this Plan.

Section 4.06. Assignability. The Company shall have the right to assign this
Plan and to delegate its duties and obligations hereunder; provided, however,
that no such assignment shall relieve or discharge the Company of or from any of
its obligations under this Plan. Unless otherwise approved by the Compensation
Committee, no Participant shall transfer or assign any of his or her rights
under this Plan except by will or the laws of descent and distribution. Except
as otherwise provided by law, no benefit, right or interest of any Participant
under this Plan shall be subject to pledge, encumbrance, charge, seizure,
attachment or legal, equitable or other process, or be liable for, or subject
to, debts, liabilities or other obligations.

Section 4.07. Consolidations, Mergers, Etc. The Company will require any person,
firm or entity which becomes its Successor to expressly assume and agree to
perform this Plan in writing, in the same manner and to the same extent that
Company would be required to perform hereunder if no such succession had taken
place.

Section 4.08. Benefit and Burden. This Plan shall be binding upon and inure to
the benefit of the Company and its successors and assigns. This Plan and all
rights of each Participant shall inure to the benefit of and be enforceable by
such Participant and his or her personal or legal representatives, executors,
administrators, heirs and permitted assigns. If any Participant should die while
any amounts are due and payable to such Participant hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Plan to such Participant's devisees, legatees or other designees or, if
there be no such devisees, legatees or other designees, to such Participant's
estate.

Section 4.09. Notices. All notices and other communications provided for in this
Plan shall be in writing and shall be sent, delivered or mailed, addressed (a)
if to the Company, at the Company's principal office address or such other
address as the Company may have designated by written notice to all Participants
for purposes hereof, directed to the attention of the Chief Financial Officer,
and (b) if to any Participant, at his or her residence address on the records of
the Company or to such other address as he or she may have designated to the
Company in writing for purposes hereof. Each such notice or other communication
shall be deemed to have been duly given or mailed by United States registered
mail, return receipt requested, postage prepaid, except that any change of
notice address shall be effective only upon receipt.

Section 4.10. Withholdings. The Company shall have the right to deduct from any
payment hereunder all taxes (federal, state or other) and other payments which
it is required to withhold therefrom.

Section 4.11. No Employment Rights Conferred. Nothing contained in this Plan
shall (i) confer upon any Participant any right with respect to continuation of
employment with the Company or (ii) subject to the rights and benefits of any
Participant hereunder, interfere in any way with the right of the Company to
terminate such Participant's employment at any time.

- 11 -

--------------------------------------------------------------------------------



Section 4.12. Governing Law. This Plan shall be governed in accordance with the
laws of the State of California (without giving effect to conflicts of laws
principles thereof) and applicable federal law.

 

 

 

 

 

- 12 -

--------------------------------------------------------------------------------

